Title: To Thomas Jefferson from Nathaniel Bowditch, 8 April 1825
From: Bowditch, Nathaniel
To: Jefferson, Thomas


Respected & Dear Sir
Boston
April 8. 1825
Please to accept a copy, of some remarks, on the late improvements in Astronomy, published in the last number of the North-American Review, with the assurance that it gives me great pleasure to hear of your good health from a Friend who lately visited Monticello.That you may long continue your useful and very important labors for the promotion of literature & science of which you are so bright an ornament is the sincere and affectionate wish ofNathl Bowditch.